Order granting petitioner’s motion for the removal of the body of her deceased husband from Mount Hebron Cemetery to Woodlawn Cemetery reversed on the law and the facts and the motion denied, without costs, on condition that within thirty days from the entry of the order herein an appropriate inscription showing that the deceased was petitioner’s husband be placed on the tombstone; otherwise, order affirmed, with ten dollars costs and disbursements. Assuming that petitioner is acting in good faith and that she is anxious to have her husband’s body removed to a cemetery where she also may be buried, and assuming that she did not expressly consent to his burial in the Mount Hebron Cemetery, nevertheless she attended the services preceding the burial and also at the interment and has waited eighteen months before making this application. In addition, it appears that deceased is buried in holy Jewish ground and that it is against the custom and violates the law and tenets of the Hebrew faith to remove the remains of one who has been buried in a Jewish cemetery, and it also appears that disinterment would render the burial ground unholy and would result in other members of the defendant society refusing to be buried in the plot. In the light of all the facts disclosed by this record, we are of the opinion that a proper respect for the dead and due regard for the sensibilities of the living *739require that the body should not be removed from the place where it now reposes. Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ., concur.